352 S.W.3d 604 (2011)
Lawrence COLEMAN, Appellant,
v.
Mike KEMNA, et al., Respondents.
No. WD 72842.
Missouri Court of Appeals, Western District.
September 27, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 22, 2011.
Lawrence Coleman, appellant pro se.
Jennifer Redel-Reed, Jefferson City, MO, for respondents.
Before Division Two: THOMAS H. NEWTON, Presiding Judge, CYNTHIA L. MARTIN, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Lawrence Coleman appeals from the trial court's judgment dismissing Lawrence Coleman's petition for judicial review. Lawrence Coleman claims that: (1) the trial court erred in finding that the petition failed to state a claim upon which relief could be granted because the process by which the Missouri Department of Corrections determines what personal property an inmate may possess constitutes a contested case subject to judicial review; (2) the trial court erred in denying Lawrence Coleman's request to proceed in forma pauperis because the trial court ordered twenty percent of his monthly income to be paid to the clerk of the court until the full $150 filing fee is satisfied; and (3) the trial court erred in failing to adhere to the federal Prisoner Litigation Reform Act because the trial court ordered twenty percent of Lawrence Coleman's monthly income to be paid to the clerk of the court even though his monthly income totals less than ten dollars. We affirm. Rule 84.16(b).